DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.
Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japan Patent Application No.  JP2017191063, filing date 09/29/2017.  The certified copy has been filed in the present application, filed on 03/23/2020.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted. See 37 CFR 41.154(b).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
4.	The IDS filed on 07/14/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
5.	The Drawings filed on 03/23/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the recitation of the phrase “the protein of interest is a structural protein” is indefinite because it is unclear what the metes and bounds of the term “structural protein” is intended to encompass.  By their nature, proteins have secondary, tertiary and quaternary structure such that any protein could be considered a structural protein.  While it is acknowledged that the specification in paragraph 0025 states “[s]pecific examples of the structural protein included fibroin, keratin, collagen, elastin, resilin and fragments of these proteins, as well as proteins derived therefrom”, this disclosure of examples is merely exemplary and non-limiting.  It is suggested that applicants clarify the meaning of the claims.
	Regarding claim 5, the recitation of the phrase “a protein derived therefrom” is indefinite because it is unclear what the metes and bounds of this phrase is intended to encompass.  It is unclear if the protein derived therefrom is a particular mutation of the claimed list of proteins or proteins that just share as few as two contiguous amino acid residues with the claimed protein.  Accordingly, the parameters of which patent protection is sought cannot be ascertained from the claims.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-5 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bower et al. (US Patent Application Publication 2010/0323426 A1; examiner cited).
10.	Claims 1-5 are drawn to an expression cassette comprising in a 5’ to 3’ direction of a sense strain, a promoter, and a first nucleic acid, a terminator and a second nucleic acid operably linked to the promoter, wherein the first nucleic acid and the second nucleic acid each comprise at least one gene.
	Claims 13 is drawn to a recombinant cell comprising the expression cassette according to claim 3 introduced there into.
	Claim 14 is drawn to a method for producing the recombinant cell according to claim 13, comprising introducing the expression cassette into a host cell using a plasmid.
	Claim 15 is drawn to a method for producing the recombinant cell according to claim 13, wherein the expression cassette is introduced into the genomic DNA of a host cell.
	Claim 16 is drawn to a method for producing a protein of interest, comprising culturing the recombinant cell according to claim 13 under conditions that enable the protein of interest to be expressed.
11.	With respect to claim 1, Bower et al. teach an expression cassette comprising in a 5’ to 3’ direction a promoter and first nucleic acid encoding a heterologous and homologous polypeptide, a terminator and a second nucleic acid operably linked to the promoter that encodes a selection marker, amdS, for selection of transformants comprising the expression cassette [see Abstract; Figure 3A; paragraphs 0069-0070].  
	With respect to claim 2, Bower et al. teach wherein the expression cassette further comprising ribosomal binding sites [see paragraph 0036], and although Bower et al. does not explicitly teach that the RBS is downstream of the terminator of the second nucleic acid, given that Bower et al. teach a terminator between the proteins of interest and the selection marker and the necessity of both genes needing to be transcribed and translated, it is the examiner’s position that a ribosomal binding site between the terminator of the protein of interest and the gene encoding the selection marker would be inherent to the expression cassette construct of Bower et al. [see Figure 3A].  Since the Office does not have the facilities for examining and comparing applicants’ expression cassette with the expression cassette of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the expression cassette of the prior art does not possess the same material structural and functional characteristics of the claimed expression cassette). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 3, Bower et al. teach the expression cassette wherein the first nucleic acid comprises a gene encoding a protein of interest [see Abstract; Figure 3A; paragraphs 0069-0070].  
	With respect to claim 4, Bower et al. teach the expression cassette wherein the first nucleic acid comprises a gene encoding a protein of interest (interpreted as a structural protein given the indefiniteness of the term and that proteins inherently have structure) [see Abstract; Figure 3A; paragraphs 0069-0070].  
	With respect to claim 5, Bower et al. teach the expression cassette wherein the first nucleic acid comprises a gene encoding an enzyme such as cellulase, hemicellulose, xylanase, mannanase (interpreted as “a protein derived therefrom” given the indefiniteness of the phrase) [see paragraph 0069].
	With respect to claim 13, Bower et al. teach a recombinant cell comprising the expression cassette [see paragraph 0057].
	With respect to claim 14, Bower et al. teach a method for producing a recombinant cell comprising introducing the expression cassette into a host cell using a plasmid [see Abstract; paragraphs 0057 and 0081].
	With respect to claim 15, Bower et al. teach a method for producing a a recombinant cell comprising introducing the expression cassette into a host cell genome [see Abstract; paragraphs 0057 and 0081].
	With respect to claim 16, Bower et al. teach a method for producing a protein of interest, comprising culturing the recombinant cell under conditions that enable the protein of interest to be expressed [see Abstract; paragraphs 0004 and 0057-0060].
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakase (WO2015/178465 A1, published 11/26/2015; cited on IDS filed on 07/14/2020 with US Patent Application Publication 2017/0066804 serving as an English translation; examiner cited) in view of pET System Manual (Novagen, 1999; examiner cited), hereinafter pET and Yu et al. (Journal of Bioscience and Bioengineering, 2000; examiner cited).
14.	With respect to claim 1, Nakase teach an expression cassette comprising a promoter, a first nucleic acid, and a second nucleic acid operably linked to the promoter wherein the first nucleic acid and second nucleic acid comprise at least one gene, one encoding a fibroin-like protein and the second encoding a selection marker [see Abstract; paragraphs 0009-0019; 0079].  Nakase et al. further teach wherein the vector may be a bacterial derived plasmid such as pUC, pET, pQE, pCOLD and pACYC vectors [see paragraph 0079].
	With respect to claim 2, Nakase teach the expression cassette comprising modification of ribosome binding site [see paragraph 0087].
	With respect to claim 3, Nakase teach the expression cassette wherein the first nucleic acid comprises a gene encoding a fibroin like protein [see Abstract; paragraphs 0009-0019].
	With respect to claim 4, Nakase teach the expression cassette wherein the protein of interest is a fibroin-like protein (structural protein) [see Abstract; paragraphs 0009-0019].
	With respect to claim 5, Nakase teach wherein the structural protein is a fibroin-like protein like silkworm silk or spider silk [see paragraph 0046].  
	With respect to claim 10, Nakase teach the expression cassette wherein the promoter is a T7 promoter [see paragraph 0078].
	With respect to claim 13, Nakase teach a recombinant cell comprising the expression cassette [see paragraph 0079].
	With respect to claim 14, Nakase teach a method for producing a recombinant cell comprising introducing the expression cassette into a host cell using a plasmid [see paragraph 0079].
	With respect to claim 15, Nakase teach a method for producing a recombinant cell wherein the expression cassette is introduced into a genomic DNA of a host cell [see paragraph 0080].  
	With respect to claim 16, Nakase teach a method for producing a protein of interest comprising culturing the recombinant cell under conditions that enable the protein of interest to be expressed [see paragraphs 0015, 0078, 0104].
	With respect to claim 17, Nakase teach the method comprising activating the promoter by induction with a drug such as IPTG and induction by starvation [see paragraphs 0012-0015 and 0109].
	With respect to claim 18, Nakase teach the method wherein the induction by the drug is induction by IPTG [see paragraph 0109].
	However, Nakase does not explicitly teach the expression cassette having a terminator and the specific arrangement 5’ to 3’ in claim 1; the cassette of claim 2 wherein the RBS is downstream of the terminator and upstream of the second nucleic acid; the expression cassette of claim 6, wherein the second nucleic acid comprises a gene encoding a protein having a lysis activity on a host cell and/or a gene encoding a deoxyribonuclease; the expression cassette of claim 7, wherein the gene encoding a protein having a lysis activity on a host cell is selected from the group consisting of a lysozyme gene, a VanX gene, an S gene, an R gene, and an Rz gene; the expression cassette of claim 11, wherein the terminator is a T7 terminator; and the expression cassette of claim 12, wherein an expression level of the gene comprises in the second nucleic acid is 20% or less of an expression level of the gene comprised in the first nucleic acid.
	PET teach a series of vectors, which Nakase teach pET vectors, comprising a system of vectors comprising a multiple cloning site for introduction of a gene encoding a recombinant protein linked to a T7 promoter followed by a T7 terminator sequence followed by a second gene encoding a selection marker [see p. 3-4].  PET teach that sometimes the terminator is not necessary, but in instances where the resistance gene is in the same orientation of the target gene, removal results in accumulation of the antibiotic and that inclusion of terminator can be approximately 70% effective in reducing the second gene product [see p. 5-6].  
	Yu et al. teach heterogeneous cloning of lytic genes S-RRz in combination with PHB genes encoding a PHB protein for expression of the PHB protein in E. coli which allows for cell lysis of the E. coli and large amounts of PHB protein produced as a result of autoinducible cell lysis [see Abstract; p. 307, column 1].  Yu et al. further teach that the autolysis systems allows easy release of the protein product which can reduce extraction cost [see p. 310, column 2, bottom].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Nakase, pET, and Yu et al. to incorporate a terminator between a first nucleic acid gene product and second gene product and to introduce autolysis genes in the expression cassette of Nakase because Nakase teach expression cassettes for production fibroin like proteins that include vectors such as pET vector.  PET teach that inclusion of a terminator between the first gene product and the second gene selection marker product can decreased the accumulation of unwanted proteins which aids downstream purification processes, and Yu et al. teach that introduction of lysis genes in a plasmid expressing a protein of interest permits high accumulation of protein product and lowers cost of protein extraction.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Nakase, pET, and Yu et al. because pET acknowledges inclusion of a terminator between the first gene product and the second gene selection marker product can decreased the accumulation of unwanted proteins which aids downstream purification processes and Yu et al. acknowledges that autolysin vectors permit high accumulation of protein product and lower cost of protein extraction.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, regarding the arrangement of the expression cassette, the level of one of ordinary skill in the art is high with regards to molecular biology techniques, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the order to the first nucleic acid, terminator, RBS, and second nucleic acid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  One of ordinary skill in the art would desire to modify the amount of one gene product over the other in order to maximize protein production, efficiency and cell toxicity, and one of ordinary skill in the art could modify those conditions using only routine skill in the art as taught by Nakase, pET and Yu et al.
15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakase (WO2015/178465 A1, published 11/26/2015; cited on IDS filed on 07/14/2020 with US Patent Application Publication 2017/0066804 serving as an English translation; examiner cited) in view of  pET System Manual (Novagen, 1999; examiner cited), hereinafter pET and Yu et al. (Journal of Bioscience and Bioengineering, 2000; examiner cited) as applied to claims 1-8 and 10-18, and further in view of Scheibel et al. (US Patent Application Publication 2007/0214520 A1; examiner cited).
16.	The relevant teachings of Nakase, pET, and Yu et al. as applied to claims 1-8 and 10-18 are set forth above.
	With respect to claim 9, Yu et al. teach heterogeneous cloning of lytic genes S-RRz in combination with PHB genes encoding a PHB protein for expression of the PHB protein in E. coli which allows for cell lysis of the E. coli and large amounts of PHB protein produced as a result of autoinducible cell lysis [see Abstract; p. 307, column 1].  Yu et al. further teach that the autolysis systems allows easy release of the protein product which can reduce extraction cost [see p. 310, column 2, bottom].
	Although the combination of Nakase, pET, and Yu et al. do not teach wherein the gene encoding a deoxyribonuclease is a gene encoding DNaseI, this modification would have been obvious to one of ordinary skill in the art in view of Scheibel et al. who teach the expression and purification silk-fibroin proteins that include the treatment of lysed cells with DNaseI [see Abstract and paragraph 0140].  Given that it is known by those of ordinary skill in the art that DNaseI is added to cell lysate to reduce viscosity of the lysate due to release of genomic DNA upon lysis, it would be obvious for one of ordinary skill in the art given the combined teachings of Nakase, pET, Yu et al., and Scheibel et al. to incorporate a gene encoding DNaseI in the expression cassette designed for autolysis taught by Nakase, pET, and Yu et al. in order to decrease the viscosity of cells upon lysis.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
17.	Status of the claims:
	Claims 1-18 are pending.
	Claims 1-18 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656